Citation Nr: 1425928	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-47 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the claimant may be recognized as the Veteran's surviving spouse for VA dependency and indemnity compensation (DIC) purposes.


REPRESENTATION

Appellant represented by:	Daniel Smith, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to August 1979.  He died in April 2007.  The appellant claims as the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

During the course of the appeal, the appellant requested a personal hearing before a Veterans Law Judge.  That request was withdrawn in writing in October 2013, however, prior to any such hearing being scheduled.  

In May 2014, the appellant submitted a waiver of agency of original jurisdiction consideration of any additional evidence received by VA subsequent to the most recent supplemental statement of the case.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 2003.  They separated in July 2004.  

2.  The Veteran died in April 2007.  

3.  The appellant did not continuously cohabitate with the Veteran until his death and their separation is not shown to have been caused by the Veteran.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Upon receipt of the appellant's claim, VA issued VCAA notice to her in the form of a July 2007 letter which informed her of the evidence generally needed to support the claim on appeal.  The VCAA notice letter was issued to the appellant prior to the October 2009 decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Concerning the VA's duty to assist, the Veteran's own statements to VA prior to his death, his medical records, his death certificate, and the marriage certificate, as well as the appellant's statements of argument have been associated with the record.  Neither the appellant nor her representative have identified any other pertinent evidence not already of record which would need to be obtained for a fair disposition of this appeal.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Recognition as Surviving Spouse

The appellant seeks various VA benefits as the surviving spouse of the Veteran.  Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2013).  

A surviving spouse is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

As relevant here, the surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation or accrued benefits, or pension) if the surviving spouse was married to the Veteran for one year or more.  38 C.F.R. § 3.54(a) (2013).  To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Section 3.1(j) provides that a 'marriage' is 'a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.'  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).  

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2013).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  

Further, separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b).  Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007).  Under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was procured by the veteran without the fault of the surviving spouse, even if there was no misconduct by the veteran.  Id.  Therefore, under a proper interpretation of § 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.  

The record reflects that in the appellant and the Veteran were validly married in July 2003.  One year later, the appellant notified VA that they were living apart and requested apportionment of the Veteran's VA benefits on the basis that they were separated.  Apportionment was initially denied by VA in October 2004 but was subsequently granted in February 2005.  

In February 2005, the Veteran filed for divorce from the appellant.  However, his complaint for divorce was dismissed by the county court in April 2006 due to the Veteran's failure to appear at a divorce hearing.  VA records indicate he was hospitalized at that time.  

The Veteran died in April 2007.  The appellant subsequently submitted an application for dependency and indemnity compensation (DIC) which was received by VA in May 2007.  In that initial application, the appellant indicated that she had lived continuously with the Veteran from the date of their marriage to the date of his death.  

After a review of all of the evidence in this case, the Board finds that the continuous cohabitation requirement has not been satisfied in this case.  The undisputed evidence shows that the appellant and the Veteran began living apart approximately 1-2 years after they were married.  

Moreover, the separation was not temporary, as the appellant filed for and received apportionment due to the separation, and did not indicate to VA prior to the Veteran's death that they had reconciled or resumed living together.  Furthermore, the Veteran initiated paperwork for a divorce.  Although the divorce was dismissed, the record reflects that the appellant and Veteran did not resume cohabitation.  

The Board acknowledges that generally, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  In the present case, however, the appellant is not considered credible.  In her original August 2004 request for apportionment, the appellant stated she separated from the Veteran in July 2004; however, in an August 2007 statement to VA, she stated she separated from the Veteran in March 2005.  In her original May 2007 claim for DIC benefits, the appellant denied they were ever separated, claiming they had continuously cohabited from the date of marriage until the Veteran's death.  Because the appellant has, by her own statements, not been consistent regarding the occurrence and dates of separation from the Veteran, she is not considered credible by the Board.  Furthermore, in the May 2014 brief, the Appellant's representative conceded that the evidence failed to demonstrate she lived continuously with the Veteran from the date of marriage to the date of the Veteran's death.  

The appellant has asserted that the Veteran was cruel to her and occasionally physically violent, causing their separation.  In short, she argues that the separation was brought about by the misconduct of the Veteran without any fault on her part.  
As noted above, the appellant's testimony is not considered credible by the Board.  In the February 2005 complaint for divorce, the Veteran characterized the marriage as irretrievably broken.  Furthermore, the record reflects that the appellant's own story changed as the claim went on.  In her initial 2007 claim for benefits, she never mentioned any physical or emotional abuse but rather solely reported that there was continuous cohabitation.  It was not until the submission of a November 2009 statement that the Appellant raised the theory of mental and emotional abuse.  Furthermore, the fact that the Appellant in May 2014 argues in the alternative that the separation be considered to be brought about by mutual consent contradicts her own assertion that the separation was brought about solely by the alleged misconduct of the Veteran through no fault of her own.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Finally, as noted above, the appellant argues in the alternative that the separation should be considered as brought about by a mutual agreement with no intent of desertion.  The appellant points to the death certificate, which shows she was the informant and further shows that she and the Veteran shared the same address at the time of his death, and a home healthcare record showing he was to be discharged to her care, as proof they had reconciled and resumed living together or alternatively that the separation was by mutual consent.  However, the Veteran was in receipt of VA inpatient and outpatient treatment in 2006 and 2007 and these records reflect that the appellant was not the one providing and caring for the Veteran.  VA social worker notes and other treatment records indicate his brother and other family members, but not the appellant, were involved in his care, and he was discharged from the hospital to live with his grandson.  During a July 2006 telephone consultation, the Veteran's daughter-in-law reported that there was no caretaker in the home and one of his grandsons could move in.  The daughter-in-law further reported that they had been unable to locate the appellant.  Another note reflected that a follow-up assessment for discharge was made as although a prior assessment was completed the Veteran's "family failed (ex-wife) to come to transport him home."  The plan was changed so the Veteran would be discharged to live with his grandson.  As the record currently stands, there is no evidence the separation of the Veteran and the appellant was by mutual consent, or for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.  See 38 C.F.R. § 3.53(b).  

Regardless of whether the appellant was the legal spouse of the Veteran at the time of the Veteran's death, the Board finds that she had not lived with the Veteran continuously from the date of marriage to the date of the Veteran's death.  Accordingly, the appellant is not recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appellant is not entitled to recognition of the appellant as the Veteran's surviving spouse for VA purposes.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


